NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 21 March 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 35 are cancelled.
Claims 12-34 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. Skaugset on 04 May 2022.

The application has been amended as follows: 
For the claims dated 21 March 2022:
	Claim 12, line 10: amend to read: temperature of the 

          line 16: amend to read, “that is above the ambient temperature;”

	Claim 14, line 2: amend to read, “each of the vapor phase galvanic separators…”	

Claim 27, lines 30 and 31: amend to read, “cooler than the an ambient temperature;”
	
			lines 34 and 35: amend to read, “above the ambient temperature;”

	Claim 31, line 1: amend to read, “The method of claim [[24]] 27…”

 Response to Arguments
The following addresses applicant’s remarks/arguments dated 21 March 2022.  Applicant’s courtesies are appreciated.


Claim rejections – 35 USC 112:
	Applicant’s amendments overcome the rejections under this heading and they are withdrawn.

	Regarding applicant’s arguments with respect to “Gibbs energy curtain” (response: page 14), the examiner finds applicant’s arguments persuasive and the rejection under his heading is withdrawn.

The following is the final status of the claims:
Claims 1-11 and 35 are cancelled.
Claims 12-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649